SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: April, 2014 Commission File Number: 002-09048 THE BANK OF NOVA SCOTIA (Name of registrant) 44 King Street West, Scotia Plaza 8th floor, Toronto, Ontario, M5H 1H1 Attention: Secretary’s Department (Tel.: (416) 866-3672) (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F ¨ Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ This report on Form 6-K shall be deemed to be incorporated by reference in The Bank of Nova Scotia’s registration statements on Form S-8 (File No. 333-177640) and Form F-3 (File No. 333-185049) and Form F-3 (File No. 333-188984) and to be a part thereof from the date on which this report is filed, to the extent not superseded by documents or reports subsequently filed or furnished. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE BANK OF NOVA SCOTIA Date: April 15, 2014 By: /s/ Patricia Krajewski Name: Patricia Krajewski Title: Senior Vice President Public and Corporate Affairs EXHIBIT INDEX Exhibit Description of Exhibit Scotiabank announces retirement of Vice Chairman and Chief Operating Officer, Sabi Marwah
